Ingraham, P. J.
The only ground upon which it can be held that a party obtaining a conveyance-or lease of land may be compelled to hold the same as trustee for another, is where such party stood in a confidential relation" to the other, and has used such relation to his own advantage. Wherever confidence exists, or is reposed, and one party has it in his power to sacrifice the interest of the party he is bound to protect, he will not be permitted to hold any advantage that he may have obtained personal to himself, to the injury of him to whom he owed a duty or trust. In such a case equity will compel him to give to the party injured the benefit he has obtained, even if no fraud is shown. But where no fraud is shown, in fact, and no relation exists between the parties in which either party owes a duty to the other, and no breach of trust or confidence is shown, then whatever advantage one man may gain over the other by a sharp bargain, or an over-bidding of another, cannot be interfered with.
If fraud was practiced in this case on Hasbrouck, the landlord, he might in equity have set aside the contract, *667but no such right accrued to the plaintiff, from the fact that he wanted the lease in question, which the defendant obtained; even though he concealed the fact, that he did not represent the plaintiff in his negotiations. The defendants owed the plaintiffs no duty, the plaintiffs had acquired no right to the lease, and between them there was no relation of confidence, which could create the obligations that arise from such trusts.
In fact there was no right on the part of the plaintiff to the lease, either from Hasbrouck or the defendant. He had no claim to it, in any view of the case, and there is no principle of equity which would allow the court to adjudge the defendant to stand in the relation of trustee to the plaintiff.
As to the facts on which the plaintiffs allege fraud to have existed, as proved on their part, the defendants have given evidence denying such fraud, and it became a question for the decision of the court, whether any such fraud had been committed. "Upon this point, the finding of the court is that the defendant did not intentionally or fraudulently divert the lease from the plaintiffs; nor did he know, prior to its execution, that the landlord meant it to be a lease to the plaintiffs; nor did he in any way fraudulently suppress the truth, in the premises. This finding is conclusive upon the question. 8
The exceptions as to the questions put to the witnesses, whether the defendant did acts to induce them to believe that he was the plaintiff, are not well taken. That inquiry was nothing more than to ask whether they did so believe from conduct which had been previously given in evidence; and a similar question to the defendant, whether he intended to personate the plaintiff, was admissible as to his intent. What he did do was fully in evidence, and inquiries as to the effect of these acts were not erroneous.
There is no good reason for interfering with the judgment appealed from.
*668Geo. G. Barnard, J.
I know of no principle of equitable jurisprudence under which the plaintiffs are entitled to a judgment, in this action. The plaintiffs never-had any legal right to a lease from the owners of the premises. ¡No terms of lease were ever agreed upon between the plaintiffs and the lessors. ¡No term, no rent; no covenant of any kind; no promise for a lease at all. There was simply an expression of a willingness to take a lease if the parties to it could agree. The owners were at full liberty, so far as any evidence in the case discloses, to refuse a lease to the plaintiffs. There was no payment. There was no absolute promise. There was no writing. There was no promise by the plaintiffs to take a lease. As far as the lessors are concerned, they were never obliged to execute a lease to the plaintiffs. "What, then, has the defendant Stiner said or done which gives the plaintiffs a right which they did not have at the execution of the lease? The Stiners were not friendly—were business rivals, and in the same business. The defendant Stiner did not represent the plaintiffs; told them he was doing business for himself; knew the premises, and would hire them. If he knew that the plaintiffs were willing to accept a lease on the same terms as were granted to him, he was under no legal obligation to refuse the lease. He told no lie. He suppressed no truth. He falsely personated no one. He did not represent himself as acting for any one but himself. The lessors were at full liberty to contract. He has taken nothing which the plaintiffs had a right to. He has taken nothing by any means which legally makes him a trustee for the plaintiffs. Assuming that the owners were mistaken in the defendant Stiner, that fact gives no right to either the plaintiffs or the owners to annul the lease, if the mistake was not produced by the defendant Stiner. That he did not cause the mistake, if there was one, is found by the court, and the finding is fully sustained by the evidence. Joseph Stiner is there*669fore without fault, in law. He is entitled to his lease, and this judgment should be affirmed, with costs.